Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 4/28/2022.  Claims 1, 5 are amended; claim 12 is withdrawn from consideration as being drawn to non-elected invention; and claims 13-14 are currently pending in the application.  Accordingly, claims 1-14 are currently pending in the application. 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2006/0189736 A1) in view of Stepputtis et al (WO 99/14766).
Regarding claims 1 and 13, Mori et al disclose a moisture curable resin composition (i.e. reads in moisture curable resin composition in present claim 1) containing a curable resin having a silicon-containing functional group and complex of Lewis acid as a curing catalyst.  The silicon containing functional group is represented by formula -SiX1X2X3 or SiR1X1X2 wherein X1, X2 and X3 represent a hydrolytic group (abstract) which reads on curable resin having hydrolysable silyl group in present claim 1.  See example 32, wherein the composition comprises 100 parts by weight of curable resin B-5 and 0.1 parts by weight of boron trifluoride monoethylamine complex (Table 5, paragraph 0443) which reads on moisture curing catalyst containing a fluorine-based compound in present claim 1.  The curable resin B5 is a polyoxyalkylene resin having a urethane bond and a silicon containing functional group (paragraph 0422) which reads on curable resin A having a main chain skeleton containing polyoxyalkylene and has a hydrolysable silyl group in present claim 1.  The curable resin composition can include various additives as needed according to requirements in properties in the specific application.  Example of various additives include dehydrating agents (paragraph 0349) such as zeolite (paragraph 0371).
Mori et al are silent with respect to the pore size and amount of zeolite.
However, Stepputtis et al teach a low-toxicity moisture curable resin comprising at least one polymer A having an organic backbone and at least one silicon-containing end group having at least one hydroxyl or hydrolysable group, at least one curing catalyst and at least one molecular sieve (abstract).  The zeolite is present in amounts of 0.4 to 25% by weight (page 8, lines 25-26) which overlaps with the amount of zeolite in present claims 1 and 13.  It was found that insulation resistance of cured resin depends upon the free amount of small organic molecules and/or water, and that this amount has to be controlled carefully in order to give the desired value of the insulation resistance (page 9, lines 13-15).  The molecular sieves have a pore size of between 10 and 15 Å (page 10, lines 4-5).  Therefore, in light of the teachings in Stepputtis et al and given that Mori et al contemplate adding zeolite as a dehydrating agent, it would have been obvious to one skilled in art prior to the filing of present application to include zeolite, of Stepputtis et al, in the composition, of Mori et al, in overlapping amounts, for above mentioned advantages.
Regarding claim 2, see example 5, of Mori et al, wherein ɣ-isocyanatopropyl trimethoxysilane is used in the preparation of curable resin and includes triemthoxysilane (paragraph 0422) which reads on alkoxysilyl group in present claim 2.
Regarding claim 3, see example 5, of Mori et al, wherein the curable resin includes a urethane bond (paragraph 0422) which reads on component A has a urethane bonding on a main chain in present claim 3.
Regarding claims 4 and 14, curable resin A, of Mori et al, has a viscosity at 230C of 50 to 600,000 mPa.s (paragraph 0027) which is equivalent to 0.05 to 600 Pa.s (i.e. overlaps with the viscosity of curable resin in present claims 4 and 14).  It is the office’s position that one skilled in art prior to the filing of present application would have a reasonable basis to expect viscosity of curable resin at 250C to fall within the presently claimed range, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 5, see example 32, of Mori et al, wherein the composition does not include any organic tin compound.
Regarding claims 6-8, see example 32, of Mori et al, wherein the composition includes boron trifluoride monoethylamine complex in amounts of 0.1 parts by weight with respect to 100 parts by weight of curable resin B-5 (Table 5, paragraph 0443).
Regarding claim 9, see example 32 (Table 5, paragraph 0443), of Mori et al, wherein the composition includes KBM903 (i.e. ɣ-aminopropyltriemthoxysilane and reads on silane compound “D” having a hydrolysable functional group in present claim 9).
Regarding claims 10 and 11, Mori et al teach that curable resins can be used as adhesive and sealants and can include fillers according to requirements in properties in the specific application (paragraph 0349).

Response to Arguments

The objections to specification, and rejections under 35 U.S.C. 112(b) and 103 as set forth in paragraphs 10, 12 and 15, of office action mailed 2/9/2022, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764